Name: Commission Regulation (EC) NoÃ 1570/2005 of 27 September 2005 correcting Regulation (EC) NoÃ 2104/2004 laying down detailed implementing rules for Council Regulation (EC) NoÃ 639/2004 on the management of fishing fleets registered in the Community outermost regions
 Type: Regulation
 Subject Matter: Europe;  regions and regional policy;  fisheries
 Date Published: nan

 28.9.2005 EN Official Journal of the European Union L 252/6 COMMISSION REGULATION (EC) No 1570/2005 of 27 September 2005 correcting Regulation (EC) No 2104/2004 laying down detailed implementing rules for Council Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 11(5) thereof, Having regard to Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (2), and in particular Article 1(2) and Article 4(3) thereof, Whereas: (1) Commission Regulation (EC) No 2104/2004 (3) lays down detailed implementing rules for the management of fishing fleets in the outermost regions until 31 December 2006 and establishes in particular the specific reference levels per fleet segment for each of the outermost regions of France, Portugal and Spain. (2) In the Annex to Regulation (EC) No 2104/2004 the names of the two fleet segments for the French region of La RÃ ©union are erroneous and should be corrected. This correction should apply retroactively and will not cause any detrimental effects on operators. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2104/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 102, 7.4.2004, p. 9. (3) OJ L 365, 10.12.2004, p. 19. ANNEX Specific reference levels for fishing fleets registered in the outermost regions of France, Portugal and Spain Spain Fleet segment Segment code GT kW Canary Islands. Length < 12 m. EU waters CA1 2 878 23 202 Canary Islands. Length > 12 m. EU waters CA2 4 779 16 055 Canary Islands. Length > 12 m. International and third country waters CA3 51 167 90 680 Total 58 824 129 937 France Fleet segment Segment code GT kW RÃ ©union. Demersal species. Length < 12 m 4FC 1 050 14 000 RÃ ©union. Pelagic species 4FD 9 705 24 610 French Guiana. Demersal and pelagic species. Length < 12 m 4FF 400 5 250 French Guiana. Shrimp vessels 4FG 6 526 19 726 French Guiana. Pelagic species. Offshore vessels 4FH 3 500 5 000 Martinique. Demersal and pelagic species. Length < 12 m 4FJ 2 800 65 500 Martinique. Pelagic species. Length > 12 m 4FK 1 000 3 000 Guadeloupe. Demersal and pelagic species. Length < 12 m 4FL 4 100 105 000 Guadeloupe. Pelagic species. Length > 12 m 4FM 500 1 750 Total 29 581 243 836 Portugal Fleet segment Segment code GT kW Madeira. Demersal species. Length < 12 m 4K6 680 4 574 Madeira. Demersal and pelagic species. Length > 12 m 4K7 5 354 17 414 Madeira. Pelagic species. Seine. Length > 12 m 4K8 253 1 170 Azores. Demersal species. Length < 12 m 4K9 2 721 20 815 Azores. Demersal and pelagic species. Length > 12 m 4KA 14 246 36 846 Total 23 254 80 819